 1   CORY J. HILTON, ESQ.
     Nevada Bar No. 4290
 2   JOSEPH R. SMITH, ESQ.
     Nevada Bar No. 13961
 3   MOUNTAIN VISTA LAW GROUP LLC
     5545 S. Mountain Vista St. Ste. F
 4   Las Vegas, NV 89120
     Tel: (702) 384-8000
 5   Fax: (702) 384-8200
     Attorneys for Plaintiff
 6
                                      UNITED STATES DISTRICT COURT
 7
                                              DISTRICT OF NEVADA
 8
                                                      **********
 9
           ISRAEL GARDUNO, individually;                        Case No.:   2:18-cv-01370-KJD-VCF
10
                                        Plaintiff,              STIPULATION AND ORDER
11         vs.
                                                                TO EXTEND SUBMISSION DATE FOR
12         WAL-MART ASSOCIATES, INC.; WAL-                      JOINT PRE-TRIAL ORDER
           MART STORES, INC.; DOES I - X; and ROE
13         CORPORATIONS XI - XX, inclusive,                     [FIRST REQUEST]

14                                      Defendant(s).

15

16               Plaintiff ISRAEL GARDUNO (“Plaintiff”) and Defendants WAL-MART ASSOCIATES, INC. and
17
     WAL-MART STORES, INC. (collectively “Walmart”), by and through their respective counsel of record, do
18
     hereby stipulate to extend the present date set by the Court upon which to file the Joint Pre-Trial Order in this
19
     matter.
20

21                           Current Date:                           Tuesday, February 18, 2020
22                           Proposed Date:                          Tuesday, February 25, 2020
23

24   ///
25
26   ///
27

28   ///
30

31                                                          1
 1
            Pursuant to Local Rule IA 6-1(a), this is the first request for an extension of time on the submission
 2
     date of the Joint Pre-Trial Order. This request is made in the interest of facilitating settlement negotiations
 3
     between the parties. The parties aver that this request for extension of the deadline at issue is made by the
 4
     parties in good faith and not for the purpose of delay.
 5
            DATED this 14th day of February, 2020.
 6
       /s/ Joseph R. Smith                                /s/ Timothy Kuhls
 7
       CORY J. HILTON, ESQ.                               ROBERT K. PHILLIPS, ESQ.
 8     Nevada Bar No. 4290                                Nevada Bar No. 11441
       JOSEPH R. SMITH, ESQ.                              TIMOTHY KUHLS, ESQ.
 9     Nevada Bar No. 13961                               Nevada Bar No. 13362
       MOUNTAIN VISTA LAW GROUP LLC                       PHILLIPS, SPALLAS & ANGSTADT, LLC
10     5545 South Mountain Vista St., Ste F               504 South Ninth Street
       Las Vegas, NV 89120                                Las Vegas, Nevada 89101
11
       Attorneys for Plaintiff                            Attorneys for Defendant
12     Israel Garduno                                     Walmart Inc.
13
     IT IS SO ORDERED:
14
                                            _____________________________________
15                                          UNITED STATES MAGISTRATE JUDGE

16                                                   2-18-2020
                                            DATED:_____________________________
17

18

19
20

21

22

23

24

25
26

27

28

30

31                                                             2
